DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: flow control module, pressure control module in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims 1, 16, 17 and 20 are objected to because of the following informalities:  
Claims 1 and 20 do not meet the formatting requirements of 37 C.F.R. 1.75(i) which provides, “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”
Claim 16 should recite “a day”, not “the day”. 
Claim 17 should recite “a day”, not “the day”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites activating the heater and the humidifier but the examiner notes that these are not required in claim 1, thus making the claim unclear. Is claim 2 now requiring that the system comprises the heater and humidifier?
Claim 3 recites activating the heater and the humidifier and the oxygen source but the examiner notes that these are not required in claim 1, thus making the claim unclear. Is claim 3 now requiring that the system comprises the heater and humidifier and oxygen source?
Claim 4 recites “a respiratory gas flow”. Is this in addition to the respiratory gas flow recited in claim 1? It has been interpreted as the same gas flow.
Claim 5 recites “a respiratory gas pressure”. Is this in addition to the respiratory gas pressure recited in claim 1? It has been interpreted as the same gas pressure.
Claim 15 recites “an internal or external humidifier”. Is this the same humidifier recited in claim 1? It has been interpreted as the same. 
Claim 16 recites “a low inspiratory pressure” and “a higher expiratory pressure”, but does not relate them to another pressure such that the examiner can discern what is meant by low and higher, thus making the claim unclear. 
Claims 16 and 17 recite “a respiratory gas flow”. Is this in addition to the respiratory gas flow recited in claim 1? It has been interpreted as the same gas flow.
	Claims 18 and 19 recite “a prescribable respiratory gas flow”. Is this the same gas flow recited in claim 1?
Claim 20 recites “comprising a respiratory gas tube”. It is unclear what comprises the respiratory gas tube. The examiner recommends rewording this limitation such that it is clear. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 12-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nightingale et al. (US 2013/0133656 A1).
Regarding claim 1, Nightingale discloses: A system for respiratory gas supply (200, figure 2), wherein the system comprises a respiratory gas source (210), a control unit (224), a memory [0124], a pressure control module (pressure control mode [0013]), a flow control module (flow control mode [0013]), a pressure sensor device (232; [0125]), a flow sensor device (230; [0125]), a user interface (226) for a specification of parameters of the respiratory gas supply or for an exchange of 

Regarding claim 2, Nightingale further discloses wherein the control unit additionally activates the humidifier and the heater for heating and humidifying the respiratory gas when the flow control module is activated [0157] (sub-therapeutic mode).

Regarding claim 3, Nightingale further discloses wherein the control unit additionally activates the humidifier and the heater and the oxygen source for conditioning the respiratory gas when the flow control module is activated ([0157] subtherapeutic mode) (mixture of air with oxygen [0125] [0165]).

Regarding claim 4, Nightingale further discloses wherein the flow control module (flow control mode [0013]) controls the respiratory gas source to specify a respiratory gas flow in a range of 0 - 90 I/min [0081]-[0082].

claim 5, Nightingale further discloses wherein the pressure control module (pressure control mode [0013] controls the respiratory gas source to specify a respiratory gas pressure in a range of 0 - 90 mbar [0080] (4cmH20 = 3.92266 mbar which is within claimed range).

Regarding claim 7, Nightingale further discloses wherein the pressure control module controls the respiratory gas source to specify an inspiratory pressure with two different inspiratory pressure levels ([0036], the inspiratory pressure can be set at either a preset level or a level based on prior historical data). 

Regarding claim 12, Nightingale further discloses wherein the control unit is designed for detecting respiratory efforts from a pressure signal [0100] and/or from a flow signal of the pressure sensor device and/or the flow sensor device [0125].

Regarding claim 13, Nightingale further discloses wherein the patient interface is designed as a one or more of a nasal cannula [0119], a flow cannula [0119], a mask [0119], a tracheostomy port.

Regarding claim 14, Nightingale further discloses wherein when the flow control module is activated a nasal cannula, a flow cannula, or a tracheostomy port is used as the patient interface ([0119] indicates the types of patient interfaces that can be used with the device; thus it is the examiner’s position that when either flow or pressure control mode is activated the interfaces listed in [0119] are used).

claim 15, Nightingale further discloses wherein upon activation of the flow control module, an internal or external humidifier is also activated [0157] (sub-therapeutic mode).

Regarding claim 18, Nightingale further discloses wherein the control unit controls the respiratory gas source to specify a prescribable respiratory gas flow and increases the pressure as a function of signals from the pressure sensor device and/or the flow sensor device until the prescribed respiratory gas flow is reached [0110]-[0113].

Regarding claim 19, Nightingale further discloses wherein the control unit controls the respiratory gas source to specify a prescribable respiratory gas flow (desired flow rate) [0051], the flow sensor device monitoring the respiratory gas flow [0051], the control unit testing on a basis of signals from the flow sensor device whether the prescribed respiratory gas flow has been reached [0051], the pressure sensor device monitoring the respiratory gas pressure [0100], the control unit using signals from the pressure sensor device to check whether a prescribed maximum respiratory gas pressure has been reached and the control unit not increasing the maximum respiratory gas pressure further if the prescribed respiratory gas flow has not been reached (treatment pressure prescribed by a physician and/or preconfigured in the device can be interpreted as the prescribed maximum respiratory gas pressure and since this pressure does not change, it does not increase if the prescribed respiratory gas flow has not been reached). 

claim 20, Nightingale discloses: A system for respiratory gas supply (200, figure 2), wherein the system comprises a respiratory gas source (210), a control unit (224), a memory [0124], a pressure control module (pressure control mode [0013]), a flow control module (flow control mode [0013]), a pressure sensor device (232; [0125]), a flow sensor device (230; [0125]), a user interface (226) for a specification of parameters of the respiratory gas supply or for an exchange of data [0125], comprising a respiratory gas tube (202, [0118]) and a patient interface (204; [0119]), and additionally comprises at least a humidifier (216) and a heater (220), the control unit alternately activating the pressure control module or the flow control module [0013], the pressure control module controlling the respiratory gas source so as to specify a respiratory gas pressure (abstract) [0011], and the flow control module controlling the respiratory gas source so as to specify a respiratory gas flow (abstract) [0011], wherein the control unit additionally activates the humidifier and the heater for heating and humidifying the respiratory gas when the flow control module is activated [0157] (sub-therapeutic mode).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nightingale et al. (US 2013/0133656 A1) in view of Douglas et al. (US 2007/0215146 A1).
	Regarding claims 6 and 8, Nightingale discloses the claimed invention substantially as claimed as set forth for claim 1 above. Nightingale further discloses treatment pressures [0098] and that any suitable treatment program and method can be used in pressure control mode [0102] but does not explicity state, wherein the pressure control module controls the respiratory gas source to specify an inspiratory pressure with a prescribable pressure waveform, wherein the pressure control module controls the respiratory gas source to specify an expiratory pressure with a prescribable pressure waveform.
	However, Douglas teaches it is known to control pressure such that the respiratory gas source specifies an inspiratory pressure with a prescribable pressure 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nightingale wherein pressure is controlled such that the respiratory gas source specifies an inspiratory pressure with a prescribable pressure waveform and an expiratory pressure with a prescribable pressure waveform as taught by Douglas for the benefit of patient comfort [0031]. 

Regarding claim 9, Nightingale discloses the claimed invention substantially as claimed as set forth for claim 1 above. Nightingale further discloses treatment pressures [0098] and that any suitable treatment program and method can be used in pressure control mode [0102] but does not explicity state, wherein the pressure control module controls the respiratory gas source to specify an expiratory pressure with two different expiratory pressure levels, the pressure being raised from a low expiratory level to an increased expiratory level.
	However, Douglas teaches that it is known to adjust EPAP during therapy [0014] (thus specifying at least two EPAP levels), the pressure being raised from a low expiratory level to an increased expiratory level (figures 2a, 2c) [0057].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nightingale wherein the pressure control module controls the respiratory gas source to specify an expiratory pressure with two different expiratory pressure levels, the pressure being raised from a low expiratory level to an increased expiratory level as taught 

Regarding claim 17, Nightingale discloses the claimed invention substantially as claimed as set forth for claim 1 above. Nightingale further discloses wherein the control unit controls the respiratory gas source during the day to specify a respiratory gas flow (this is being interpreted as when the patient is awake [0086]; in sub-therapeutic mode [0082] flow is controlled) and a night to specify the pressure is modulated [0089] but does not explicitly disclose the pressure modulated as a function of signals from the pressure sensor device and/or from the flow sensor device if the signals are indicative of periodic respiration or interrupted respiration.
	However, Douglas teaches that it is known modulate pressure as a function of signals from a pressure sensor device and/or from a flow sensor device [0047] if the signals are indicative of periodic respiration or interrupted respiration [0057].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nightingale wherein the pressure is modulated as a function of signals from the pressure sensor device and/or from the flow sensor device if the signals are indicative of periodic respiration or interrupted respiration for the benefit or eliminating apneas once they occur[0007].


Claims 10, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nightingale et al. (US 2013/0133656 A1) in view of Yurko (US 6,532,960 B1).
Regarding claims 10 and 11, Nightingale discloses the claimed invention substantially as claimed as set forth for claim 1 above. Nightingale further discloses treatment pressures [0098], ramping [0079] and that any suitable treatment program and method can be used in pressure control mode [0102] but does not explicity state the pressure control module controls the respiratory gas source to specify an expiratory pressure and a ramp-form pressure increase to an inspiratory pressure level and to specify an inspiratory pressure and a ramp-form pressure drop to an expiratory pressure level.
	However, Yurko teaches that it is known to specify an expiratory pressure (EPAP) and a ramp-form pressure increase to an inspiratory pressure level (IPAP) and that it is known to specify an inspiratory pressure and a ramp-form pressure drop to an expiratory pressure level (figures 1a-1d) (col. 3, lines 38-54).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nightingale wherein the pressure control module controls the respiratory gas source to specify an expiratory pressure and a ramp-form pressure increase to an inspiratory pressure level and to specify an inspiratory pressure and a ramp-form pressure drop to an expiratory pressure level as taught by Yurko for the benefit of enhanced patient comfort (col. 3, lines 38-54).

claim 16, Nightingale discloses the claimed invention substantially as claimed as set forth for claim 1 above. Nightingale further discloses wherein the control unit controls the respiratory gas source during the day to specify a respiratory gas flow (this is being interpreted as when the patient is awake [0086]; in sub-therapeutic mode [0082] flow is controlled) and a night to specify a respiratory gas pressure [0089]. Nightingale does not explicitly disclose a low inspiratory pressure and a higher expiratory pressure. The examiner notes that the applicant has not provided what “low” and “higher” is in reference to. For purposes of examination the claim has been interpreted as “an inspiratory pressure” and “an expiratory pressure”. 
	Yurko teaches that it is known to specify an expiratory pressure (EPAP) and a an inspiratory pressure level (IPAP) (figures 1a-1d) (col. 3, lines 38-54).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nightingale wherein an expiratory pressure and an inspiratory pressure is specified as taught by Yurko for the benefit of patient comfort (col. 3, lines 38-54). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785